GEIGER, J.,
dissenting:
I dissent for the following reasons—
The contract provides that the Party of the First Part may at any time refuse to permit the Party of the Second Part to make further loans or purchases, or purchase further discounts under the agreement, upon giving said Party of the-Second Part three months’ written notice.
It is alleged that said defendant has failed to give the-three months’ written notice as provided for in the contract,, and also has failed to permit the plaintiff to conduct this-business in an orderly and business-like manner for said period of three months, as provided by the contract.
The main controversy revolves around the provisions of Section 17 of said contract, to the effect that the Party of the First Part may at any time refuse to permit the Party of the Second Part to make further loans or purchases, or purchase further discounts under this agreement, upon giving to said Party of the Second Part three months’ written notice.
The plaintiff prays that a receiver be appointed for the purpose of operating the business for the ninety-day period; that at the, end of said period, said receiver proceed to liquidate said loan business in Greene County, and that a tempor-ary injunction be allowed, and that a receiver be appointed to' take possession of the property of the defendant; that the plaintiff’s interest be protected and for other relief.
In substance, the defendant claims that the contract is simply a contract of agency, terminable at the will of the de*172fendant; that there is no equitable grounds for either appointing a receiver or granting an injunction.
I do not follow defendant’s claim that the contract recites simply an agreement of agency terminable at the will of the defendant. All the way' through the contract, there are interwoven provisions that seem to entitle the plaintiff to the protection of a court of equity.
The contract specifically provides that it shall not be terminated except upon three months’ written notice, and that during that period, the plaintiff shall have certain valuable rights incidental to his interest in the business. It is possibly not proper to call it a partnership, but certainly the plaintiff, by virtue of the benefits conferred upon the defendant under the contract, has a right, during a limited period, of winding up the business to which he had contributed, not only through his former activities, but through the activities incidental to his operation under the provisions of the contract.
It is quite, possible, under the provisions of the contract, that the plaintiff may have intermingled his own funds with those of the defendant in making certain loans and engaging in financial transactions in the name of the defendant, so that he may have a definite financial interest in the entire activity conducted within Greene County.
The Court below found that the motion for the appointment of a receiver and. a restraining order are each well taken and sustains the same, making the said appointment to take charge of the business during a period of ninety days, and the Court grants a restraining order against the defendant from conducting their business in Greene County for a period of ninety days.
The plaintiff alleges that he has an interest equivalent to $9,000.00 in the loans and discounts made by him, which would indicate that he claims a substantial interest in the business other than that as an agent relying upon a commission for his compensation.
The plaintiff had a right to bring an equity proceeding and to apply for the appointment of a receiver and an injunction during the period of three months covered by the contract, which was designed to give the plaintiff an opportunity to secure from the business so established, his proper compensation. This right is different from the right to a money judgment and entitles the plaintiff to an equitable proceeding and to the appointment of a receiver, under §11894 GC, and under Iron Co. v Hyland, 74 Oh St 160.
I am of the opinion that the Court below did not err in the judgment rendered in this matter.